             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  RICKY ZAPATA SANCHEZ;                        §
                                               §
        Plaintiff,                             §                             CIVIL ACTION NO.
                                               §
                       v.                      §                                 5:20-CV-00989
                                               §                       Complaint for Declaratory
  THE CITY OF HONDO, TEXAS; RUBE §                                 Judgment and Injunctive Relief
  RODRIGUEZ, in his individual and official §
  capacity as a police officer for the City of §
  Hondo; and, MEDINA COUNTY;                   §
                                               §
        Defendants.                            §



                             PLAINTIFF’S ORIGINAL PETITION


                                I.      NATURE OF THE CASE

       1.      On August 22, 2018, tensions were running high in Medina County. The City of

Hondo’s Special Operations Unit and the Medina County Sheriff’s Department Narcotics Unit

were working jointly in efforts to execute a felony arrest warrant and a search warrant on Roy

Guzman. This joint operation would go terribly wrong. At about 1800 hours, the joint operation

was briefed about the dangerous criminal that they were trying to apprehend. Mr. Guzman has a

long criminal history filled with drugs and violence, including a 6 hour standoff with the Hondo

police just two years before. The joint operation was surveilling Mr. Guzman’s property in order

to apprehend him. His car was spotted and a car chase. At one point, Guzman had rammed his

vehicle into the rear of patrol vehicle causing that officer to spin out of control. After the ramming,

the hood of the vehicle flew up obstructing the view of the driver, which caused Guzman to crash

into the backyard of a Hondo residence. Guzman exited the vehicle with his right hand in his


                                                  1
            Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 2 of 20




pocket. Police and Sheriff’s surrounded the crash site ordering Guzman to the ground. The fugitive

walked slowly to the backdoor of the Hondo residence with his hands in his pockets. He then took

off running inside the residence and closed the door behind him. Police surrounded the home.

Eventually, the night ended with Mr. Guzman shot and in custody. But, this lawsuit has nothing

to do with Roy Guzman.

       2.      Ricky Sanchez is the unlucky homeowner of the residence that the fugitive crashed

into. He is the unlucky man whose life was turned upside down in one night. The fugitive crashed

into his home, broke into his home without his consent, and created chaos and danger for every

member of his family. But, in the eyes of the Defendants, Ricky Sanchez is the problem. Ricky

Sanchez did not evade police. He did not ram a police car. He did not obstruct police or prevent

the apprehension of the fugitive. He was not charged with a crime nor were any members of the

household who were detained that evening. Despite the danger and chaos of that evening, Ricky

Sanchez did his level-best to comply with the commands of law enforcement officers in order to

protect his family. However, his compliance did not prevent the law enforcement officers from

pulling his mother-in-law out of the shower. It did not prevent these officers from detaining

members of his family, including his hearing-impaired child. His compliance with their directives

also did not keep Mr. Sanchez physically safe either. That evening, for no reason, at least two law

enforcement officers beat and kicked Mr. Sanchez as he lay on the ground trying to comply with

their directives. These same officers beat and kicked Ricky Sanchez after they handcuffed him.

       3.      This is a simple case. It comes down to one simple question: Can the employes of

the City of Hondo and Medina County Sherriff’s department beat a man after he lay prone and

handcuffed? The answer is “No.” Even given the grave situation that evening, no officer in this

country is allowed to beat a detainee while handcuffed or subdued.



                                                2
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 3 of 20




                                 II.    PARTIES AND SERVICE

        4.      Plaintiff, Ricky Zapata Sanchez, is a citizen of Medina County, Texas, who is

presently incarcerated in Medina County on unrelated charges. His home is 511 16th St., Hondo,

Texas 78861. He can be served by and through his counsel in this action.

        5.      Defendant The City of Hondo, Texas is a Texas City located in Medina County.

The City and its management oversee the operation of its police department. The police officers

of the City of Hondo are employees of the City of Hondo. The City may be served at 1600 Ave.

M Hondo, Texas 78861. The City and its employees worked in concert with Medina County to

deprive the plaintiff of his rights.

        6.      Officer Rube Rodriguez is a police officer of the City of Hondo, Texas. Officer

Rodriguez is one of the officers who used excessive force against the Plaintiff. He is sued in his

individual and official capacity. He may be served at the Hondo Police Department, 1030 Ave. Y,

Hondo, Texas 78861.

        7.      Defendant Medina County is a Texas County operating pursuant to the Constitution

and laws of the State of Texas within the U.S. Western District of Texas. The County may be

served with process at 1100 16th St., Hondo, Texas 78861. Medina County is the entity responsible

for operating the Sherriff’s Department and overseeing the employees, some of whom deprived

the plaintiff of his rights. The County and its employees worked in concert with the City of Hondo

to deprive plaintiff of his rights.


                              III.     JURISDICTION AND VENUE

        8.      This action is brought pursuant to 42 U.S.C. § 1983, made applicable to Defendants

through the Fourteenth Amendment to the United States Constitution. This court has jurisdiction




                                                3
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 4 of 20




over Plaintiffs’ claim under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1343(3) (civil rights),

and 1367(a) (supplemental jurisdiction over state claims) and 42 U.S.C. §§ 1983, 1988.

        9.     Venue lies in the U.S. Western District of Texas, the district in which the claim

arose, pursuant to 28 U.S.C. § 1391(b) as all defendants reside in the Western District.

        10.    Plaintiffs seek declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and

2202.



                                          IV.     FACTS

        11.    Plaintiff Ricky Zapata Sanchez is a resident of Hondo, Texas. He is currently

incarcerated in a Hondo jail for charges unrelated to this lawsuit. The Prison Litigation Reform

Act (PLRA), 42 U.S.C. § 1997e, has no application to this cause of action.

        12.    The City of Hondo is one of the great, small cities of Texas known for its City

Motto: “This is God’s Country Please Don’t Drive Through it Like Hell.” The City of Hondo

oversees, budgets, trains and regulates its police department and it employees, including its police

officers.

        13.    Officer Rube Rodriguez is one of the police officers of the City of Hondo, who

detained Ricky Sanchez on the night of August 22, 2018. While he detained the plaintiff, Officer

Rodriguez used unnecessary force. He beat and kicked the plaintiff while Mr. Sanchez was prone.

He beat and kicked the plaintiff while handcuffed.

        14.    Medina County is one of Texas’s 254 counties. It is the entity that budgets, trains,

regulates, and oversees the Sheriff’s department. The Deputy Sheriffs that worked in concert with

the City to deprive Mr. Sanchez of his rights are county employees.




                                                 4
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 5 of 20




                                   The Night of August 22, 2018

       15.     On the night of August 22, 2028, there was a car chase between employees of the

City & County and a fugitive named Roy Guzman.

       16.     This chase terminated at the residence of Mr. Sanchez, 511 16th St., Hondo, Texas

78861, when Mr. Guzman rammed his car into a trampoline in the backyard of Mr. Sanchez’s

property.

       17.     Mr. Guzman broke into Mr. Sanchez’s home without consent and run through the

home and into a shed in the plaintiff’s yard.

       18.     Police aimed their weapons at Mr. Sanchez and ordered him out of his doorway to

make entry into the residence.

       19.     Sanchez stepped out of the doorway allowing police entry into the home.

       20.     Members of the police of the City of Hondo and the deputy sheriffs of Medina

County grabbed the plaintiff and took him to the ground to detain him.

       21.     Mr. Sanchez was complying with their orders. In fact, all the residents of the home.

Everyone left the home without hindering or obstructing the actions of the law enforcement

personnel that were on location.

       22.     As he lay prone on the ground, Officer Rube Rodriguez and, at least, one other law

enforcement officer beat and kicked the plaintiff.

       23.     Soon, thereafter, handcuffs were placed on the plaintiff. As he lay in handcuffs on

the ground in front of his home, Officers said something like “this is Ricky Sanchez and he don’t

give a f*ck.” After that moment, they began to kick and beat Mr. Sanchez while he was in

handcuffs.




                                                 5
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 6 of 20




       24.     In an effort to silence the plaintiff, Officer Rube Rodriguez filed a police report that

omitted his use of unnecessary force. He also made a criminal referral against Mr. Sanchez for

“hindering apprehension.” There was no evidence of this crime and no criminal charges were ever

filed against any member of the household.

       25.     In addition, law enforcement officers took possession of the Sanchez’ family

security system, which contained evidence of the car chase and the arrest & shooting of Mr.

Guzman in Sanchez’ backyard. However, it also contained footage of the unconstitutional police

brutality visited upon Mr. Sanchez.

                            Sanchez’s Injuries were not De Minimis

       26.     Mr. Sanchez was severely injured as a result of these actions. His injuries include

emotional, psychological, and physical damage. His suffered bruising, lacerations, and a cervical

sprain that required immediate medical attention. As a result of his injuries, he had pain, soreness,

discomfort, feelings of burning sensations around his neck and chest. He had shoulder and upper

back pain. He could not move his neck and had limited mobility. He had headaches, dizziness,

weakness, numbness, and tingling in his extremities. He has occasionally had muscle spasms as a

result of these injuries. He, at times, has had difficult chewing and swallowing.

       27.     He is also suffered severe emotional and psychological trauma. He was beaten for

no reason, because the law enforcement officers were chasing a fugitive on the plaintiff’s property.

The plaintiff had little or no connection to the fugitive. The plaintiff also had no connection to Mr.

Guzman’s crimes of that evening. While a dangerous fugitive rammed into his backyard and broke

into his home, police trained their weapons on the plaintiff and forcible attacked him even though

he was complying with their directives. The law enforcement personnel removed every member




                                                  6
                 Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 7 of 20




of his home from the residence, including Mr. Sanchez’s hearing-impaired daughter and his

mentally-diminished mother-in-law, while she was in the shower.

        28.       Imagine for a moment being beaten by law enforcement officers for no reason

knowing that every member of your home is at-risk of serious injury or death should a mistake be

made.

        29.       Since the beating, Mr. Sanchez has had trouble trusting law enforcement personnel

and people in positions of authority. He has shortness of breath, heart palpitations, and moments

of anxiety while interacting with law enforcement personnel. This events have occurred frequently

since the unconstitutional use of force.

        30.       To make matters worse, at the time of his beating, Mr. Sanchez was convalescing

from complications from his testicular cancer.

        31.       Although some Fifth Circuit cases have suggested that inmates must demonstrate

that they suffered more than a de minimis injury as part of a threshold showing for excessive force

claims, this does not apply because Mr. Sanchez received medical treatment for his injuries.

Edwards v. Stewart, 37 Fed. App’x 90 (5th Cir. May 10, 2002) (holding that injuries of lacerations,

head ache, and neck pain were not de minimis because the assailant received medical treatment for

the injuries).

        32.       Further, a de minimis injury is distinct from a de minimis use of force, and only the

later is implicated by the excessive force claims. Wilkins v. Gaddy, 559 U.S. 34, 38 (2010). (“Injury

and force, however, are only imperfectly correlated, and it is the latter that ultimately counts.”);

Brown v. Lippard, 472 F.3d 384, 386 n. 1 (5th Cir. 2006) (“The Supreme Court in Hudson was

concerned with a de minimis use of force showing, not a de minimis injury.”).




                                                    7
                Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 8 of 20




                                Qualified Immunity does not Apply

          33.    Every single person in the United State has a constitutional right to be free from the

use of excessive or unnecessary force.

          34.    However, public employees like deputy sheriffs and police officers enjoy a special

defense against the use of excessive force called qualified immunity.

          35.    In order to overcome qualified immunity, a plaintiff must point conduct that

violated a constitutional right and that his actions were objectively unreasonable in light of clearly

established law as of the time of the conduct in question. See Brumfield v. Hollins, 551 F.3d 322,

326 (5th Cir. 2008).

          36.    On August 22, 2018, Ricky Sanchez was brutalized by law enforcement personnel

in the course of an arrest, investigatory stop, detainment, or other seizure. This violates the Fourth

Amendment to the United States Constitution. See Graham v. Connor, 109 S. Ct. 1865, 1871

(1989).

          37.    Fourth Amendment jurisprudence has long recognized that the right to make an

arrest or investigatory stop necessarily carries with it the right to use some degree of physical

coercion or threat thereof to effect it. See Terry v. Ohio, 392 U.S., at 22 -2.

          38.     The use of force after an arrestee has been restrained and handcuffed is excessive

and unreasonable. Bush v. Strain, 513 F.3d 492, 502 (5th Cir.2008).

          39.    Officer Rodriguez knew that the plaintiff had been subdued and restrained. He

continued to beat on Mr. Sanchez after the plaintiff had been subdued. This use of force is the

source of the plaintiff’s injuries.




                                                   8
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 9 of 20




        40.      Officer Rodriguez knew that the plaintiff posed no risk or minimal risk after he had

been handcuffed, but he used unnecessary and excessive force that was objectively unreasonable.

This use of force is the source of the plaintiff’s injuries.



                            The DVR of the Security Camera Footage

        41.      In 2018, Mr. Sanchez and his family set up four security cameras at their home.

The cameras record their footage unto a digital video recorder (DVR).

        42.      The night of the car chase the security cameras were operational the night of the

police officer assault of the plaintiff.

        43.      The DVR was taken into custody by Medina County and the City of Hondo as

evidence of a criminal investigation.

        44.      There were no charges filed against Mr. Sanchez or any resident of the Sanchez

home. The charges against the fugitive, Mr. Guzman, have been adjudicated and Mr. Guzman is

in prison.

        45.      There are no pending criminal investigations in which the DVR is evidence. Yet,

the DVR has not been returned to the Sanchez family.

        46.      The DVR is being withheld in an attempt to prevent evidence of the use of

unreasonable, excessive force against the plaintiff.

        47.      In the alternative, the DVR was handled negligently or intentionally erased by

employees of the County and/or the City of Hondo with the result that evidence from that night

has been lost.




                                                   9
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 10 of 20




       48.     The DVR has been requested through an Open Records Request on May 23, 2019.

No one with possession of the DVR has returned the DVR to the Sanchez home or has copied the

record and delivered in accordance with the public records laws of Texas.

       49.     Sanchez or his family have demanded the return of the property. Sanchez and his

family have requested copied of the DVR and the disclosure of its contents.

                             The Responsibility of the City of Hondo

       50.     Officer Rube Rodriguez is an employee of the City of Hondo.

       51.     The City of Hondo and its police department trained, oversee, and pay Officer Rube

Rodriguez.

       52.     The City of Hondo has failed to discipline Officer Rube Rodriguez for previous

uses of excessive force and violations of the rules, regulations, and constitutional rights of

detainees, arrestees, or persons seized.

       53.     The City of Hondo has a “code of silence” that quarantines evidence, prevents

disclosure of critical facts, and ensures that its police officers are protected from investigations or

consequences associated with their violations of constitutional rights.

       54.     The City of Hondo has refused to turnover evidence of their employee’s misconduct

on the night of August 22, 2018.

       55.     The City and its employees have engaged in actions in concert with each other in

order to protect the police officers, including Officer Rube Rodriguez, from facing scrutiny for

their actions on August 22, 2018.

       56.     The City and its police department have failed to investigate, prevent, train, and

prosecute the violations of constitutional rights of those injured by their employees.




                                                  10
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 11 of 20




        57.        The City has failed to supervise these same police officers who have violated the

rights of the plaintiffs.

        58.        The City has ratified the actions by Officer Rube Rodriguez and other employees

stemming from their actions on the night of August 22, 2018, which violated the constitutional

rights of the plaintiffs. The authorized policy-maker for the City ratified the decision making of

the police officers who engaged in a conspiracy to injure the plaintiff’s constitutional rights. \

        59.        The authorized policy-maker for the City ratified the choice of their police officers

to injure the plaintiff.

        60.        The City of Hondo and its law enforcement policy-maker have an official policy or

policies that inured the plaintiff’s constitutional rights. This policy was the moving force behind

of the constitutional violation. This policy or polices include the code of silence among law

enforcement personnel preventing disclosure of constitutional violations, the policy to mistreat or

injure those who are restrained, and the failure to disclose evidence which might implicate its

police officers.

                                 The Responsibility of Medina County

        61.        Medina County and its employees took part in a joint operation to arrest a fugitive.

        62.        At least one Deputy Sheriff was present on the scene at the Sanchez home the night

that the joint operation was attempting to arrest the fugitive.

        63.        At least one Deputy Sheriff participated in the use of excessive force against the

plaintiff.

        64.        At least one Deputy Sheriff participated in a concerted effort to prevent the

disclosure of evidence concerning the violation of the plaintiff’s constitutional rights.




                                                    11
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 12 of 20




        65.     Medina County and its Sheriff’s department trained, oversee, and pay the

employees that worked in concert with the City of Hondo and its employees to hide the fact of the

violation of the plaintiff’s constitutional rights.

        66.     Medina County has failed to discipline its employees for previous uses of excessive

force and violations of the rules, regulations, and constitutional rights of detainees, arrestees, or

persons seized.

        67.     Medina County has a “code of silence” that quarantines evidence, prevents

disclosure of critical facts, and ensures that its deputy sheriffs are protected from investigations or

consequences associated with their violations of constitutional rights.

        68.     Medina County has refused to turnover evidence of their employee’s misconduct

on the night of August 22, 2018.

        69.     Medina County and its employees have engaged in actions in concert with each

other in order to protect deputy sheriffs and Hondo police officers, including Officer Rube

Rodriguez, from facing scrutiny for their actions on August 22, 2018.

        70.     Medina County and its Sheriff department have failed to investigate, prevent, train,

and prosecute the violations of constitutional rights of those injured by their employees.

        71.     Medina County has failed to supervise the deputy sheriffs who have violated the

rights of the plaintiffs.

        72.     Medina County has ratified the actions by its employees and the police officers of

Hondo and other employees stemming from their actions on the night of August 22, 2018, which

violated the constitutional rights of the plaintiffs. The authorized policy-maker for the County

ratified the decision making of the police officers and deputy sheriffs who engaged in a conspiracy

to injure the plaintiff’s constitutional rights.



                                                      12
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 13 of 20




        73.        The authorized policy-maker for the County ratified the choice of their employees

to injure the plaintiff.

        74.        Medina County and its law enforcement policy-maker have an official policy or

policies that inured the plaintiff’s constitutional rights. This policy was the moving force behind

of the constitutional violation. This policy or polices include the code of silence among law

enforcement personnel preventing disclosure of constitutional violations, the policy to mistreat or

injure those who are restrained, and the failure to disclose evidence which might implicate its

police officers.

                                  V.     CIVIL RIGHTS CLAIMS

        75.        The Civil Rights Act, codified as 42 USC § 1983, provides as follows:

        “Every person who, under color of any statute, ordinance, regulation,
        custom or usage, of any state or territory…. subjects, or causes to be
        subjected, any citizen of the United States… to the deprivation of any laws,
        privileges or immunities secured by the Constitution and laws, shall be
        liable to the party injured in an action at law, suit in equity, or other proper
        proceeding for redress.”

        76.        Plaintiff re-alleges all factual allegations from the above paragraphs. Plaintiff

alleges that Defendants, jointly and/or severally, deprived Plaintiff of his Fourth Amendment

rights, and those rights, privileges, and immunities secured by the Fifth and Eighth Amendments

to the Constitution as incorporated and applied to the states through the Fourteenth Amendment.

Defendants violated plaintiff’s rights in the following ways:

                   (A) By using excessive force in Defendants attempt to seize the Plaintiff and use

malicious, unreasonable and unnecessary force, in violation of the Fourth Amendment and its

reasonableness standard. Plaintiff pleads that he was unlawfully physically assaulted in deprivation

of his civil rights. This action resulted directly and only from a use of force that was clearly

excessive to the need, and was objectively and subjectively unreasonable;

                                                  13
                Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 14 of 20




                  (B) By failing to provide supervision and/or proper training to prevent such

incidents of excessive force.

                  (C) By engaging in a civil conspiracy to deprive the plaintiff of his constitutional

rights.

                  (D) By ratifying the decision-making of the law enforcement personnel which

deprived the plaintiffs of his constitutional rights.

                  (E) By refusing to return the Sanchez’s DVR, which is both his property and

evidence of the constitutional violations.

                         Count #1: 42 USC §1983 – Peace Officer Liability

          77.     Plaintiff brings claim against Officer Rube Rodriguez, individually as well as in his

official capacity, pursuant to 42 USC § 1983 and for punitive damages.

          78.     At all material times, Officer Rube Rodriguez was acting under color of state law

as an agent and employee of City of Hondo. Defendant was in uniform at the time of the incident

and acting in the course and scope of his duties as a police officer of City of Hondo at the time he

assaulted plaintiff.

          79.     Force is excessive, and therefore violates the Fourth Amendment, if it is not

reasonable in light of the circumstances facing the officer. See Graham v. Connor, 490 U.S. 386,

398 (1989). The facts and circumstances of this case show that Officer Rodriguez assault against

the Plaintiff was clearly unreasonable.

          80.     By using subjectively and objectively unreasonable force while acting under color

of state law, Officer Rodriguez violated plaintiff’s rights under the Fourth and Fourteenth

Amendments to the United States Constitution and caused grievous physical injury to the plaintiff.




                                                   14
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 15 of 20




        81.     Plaintiff’s on-going injuries are a direct result of City of Hondo’s employee’s

actions.

                           Count #2: 42 USC § 1983 – County Liability

        82.     Medina County is also liable under 42 USC §1983 for failing to supervise and train

its law enforcement officers, and for overlooking and failing to properly supervise correctional

officer misconduct. The County has a general policy for not effectively disciplining its officers

who violate its rules, which amounts to a departmental policy of overlooking constitutional

violations. The County’s failure to supervise and train its police officers, and its willful ignorance

to constitutional violations of its employees, constitute gross negligence and or deliberate or

conscious indifferent to the rights of those seized by its law enforcement personnel. In addition,

the County worked in concert and in a civil conspiracy with the City of Hondo to violate the rights

of the plaintiff. The County has also ratified the decision making of the law enforcement personnel

on scene who violated the rights of the plaintiff.

        83.     Counties may be held liable for constitutional torts that are committed pursuant to

a policy, procedure, or custom of the county.

        84.     Here, the County’s overlooking of the transgressions of its employees, and its poor

oversight of his actions encourage him to violate the constitutional rights of the plaintiff.

Consequently, the County is liable for harm cause to the plaintiff as a result of its policies,

practices, and procedures.

        85.     Thus, the County’s failure to act was a direct cause of plaintiff’s injuries and his

deprivation of his civil rights.




                                                 15
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 16 of 20




        86.     In addition to the damages mentioned in the preceding paragraphs, plaintiff has

suffered and in reasonable probability will continue to suffer damages as described in the

paragraphs above.

                             Count #3: 42 USC § 1983 – City Liability

        87.     City of Hondo is also liable under 42 USC §1983 for failing to supervise and train

its law enforcement officers, and for overlooking and failing to properly supervise correctional

officer misconduct. The City has a general policy for not effectively disciplining its officers who

violate its rules, which amounts to a departmental policy of overlooking constitutional violations.

The City failure to supervise and train its police officers, and its willful ignorance to constitutional

violations of its employees, constitute gross negligence and or deliberate or conscious indifferent

to the rights of those seized by its law enforcement personnel. In addition, the City worked in

concert and in a civil conspiracy with Medina County to violate the rights of the plaintiff. The City

has also ratified the decision making of the law enforcement personnel on scene who violated the

rights of the plaintiff.

        88.     Cities may be held liable for constitutional torts that are committed pursuant to a

policy, procedure, or custom of the municipality.

        89.     Here, the City’s overlooking of the transgressions of its employees, and its poor

oversight of his actions encourage him to violate the constitutional rights of the plaintiff.

Consequently, the City is liable for harm cause to the plaintiff as a result of its policies, practices,

and procedures.

        90.     Thus, the City’s failure to act was a direct cause of plaintiff’s injuries and his

deprivation of his civil rights.




                                                  16
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 17 of 20




       91.     In addition to the damages mentioned in the preceding paragraphs, plaintiff has

suffered and in reasonable probability will continue to suffer damages as described in the

paragraphs above.

                           Count #4: State Claim of Civil Conspiracy

       92.     An action for civil conspiracy has five elements: (1) a combination of two or more

persons; (2) the persons seek to accomplish an object or course of action; (3) the persons reach a

meeting of the minds on the object or course of action; (4) one or more unlawful, overt acts are

taken in pursuance of the object or course of action; and (5) damages occur as a proximate result.

First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214 (Tex. 2017).

       93.     Employees of the City of Hondo engaged in a combination of two or people to

accomplish to deprive the plaintiff of his constitutional rights. There was a meeting of the mined

among these employees and agents of the City of Hondo. These combination of agents of the City

made several unlawful and overt acts to effectuate the object of depriving the plaintiff of his civil

rights, including the destruction or quarantine of evidence, the filing of false police statements,

and other overt actions. As a result, the plaintiff has suffered physical, emotional, and

psychological damage.

       94.     Employees of Medina County engaged in a combination of two or people to

accomplish to deprive the plaintiff of his constitutional rights. There was a meeting of the mined

among these employees and agents of the City of Hondo. These combination of agents of the City

made several unlawful and overt acts to effectuate the object of depriving the plaintiff of his civil

rights, including the destruction or quarantine of evidence, the filing of false police statements,

and other overt actions. As a result, the plaintiff has suffered physical, emotional, and

psychological damage.



                                                 17
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 18 of 20




       95.     Employees of Medina County and the City of Hondo engaged in a combination of

two or people to accomplish to deprive the plaintiff of his constitutional rights. There was a

meeting of the mined among these employees and agents of the City of Hondo. These combination

of agents of the City made several unlawful and overt acts to effectuate the object of depriving the

plaintiff of his civil rights, including the destruction or quarantine of evidence, the filing of false

police statements, and other overt actions. As a result, the plaintiff has suffered physical,

emotional, and psychological damage.

       96.     The Defendants engaged in a civil conspiracy to injure the plaintiff and cause severe

injury to his person.

                              Count #5: State Claim of Conversion

       97.     Conversion is the unauthorized and wrongful assumption and exercise of dominion

and control over the personal property of another to the exclusion of, or inconsistent with, the

owner's rights. Waisath v. Lack's Stores, Inc., 474 S.W.2d 444, 447 (Tex. 1971); Khorshid, Inc. v.

Christian, 257 S.W.3d 748, 758-59 (Tex. App.-Dallas 2008, no pet.).

       98.     To establish a claim for conversion, a plaintiff must prove that: (1) the plaintiff

owned or had possession of the property or entitlement to possession; (2) the defendant unlawfully

and without authorization assumed and exercised control over the property to the exclusion of, or

inconsistent with, the plaintiff's rights as an owner; (3) the plaintiff demanded return of the

property; and (4) the defendant refused to return the property. Khorshid, Inc., 257 S.W.3d at 759.

       99.     The DVR was owned by the plaintiff or his family. The Defendants have the

unauthorized possession of the property. The Defendants have exercised control over the property

to the exclusion of the plaintiff’s rights as an owner. The DVR’s return has been demanded. The

DVR has not been returned.



                                                  18
              Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 19 of 20




       100.     The Defendants have illegally converted the property of the plaintiff.

                                              VI.        Damages

       101.     As a direct result of the Defendants’ actions and omissions, plaintiff suffered pain

and mental anguish at the time of the assault that continues until this day.

       102.     As a direct result of the Defendants’ actions and omissions, plaintiff suffered

pecuniary loss at the time of the assault that continues until this day.

       103.     In addition, Defendants are liable for compensatory and exemplary damages arising

from their negligence, gross negligence, and deprivation of civil rights.



                                       VII.    ATTORNEY’S FEES

       104.     At present, Plaintiff does not have an attorney, but should he retain one, he is

entitled to recover attorney’s fees and costs of court as required by the Civil Rights Attorney’s Fee

Award Act of 1976. 49 USC § 1988. Plaintiff requests that the Court and the jury award attorney’s

fees and expenses.

                                         VIII. JURY DEMAND

       105.     Plaintiff respectfully demand a jury trial pursuant to Fed. R. Civ. P. 8(b).



                                       PRAYER & CONCLUSION

       106.     WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that

the Defendants be cited to appear and answer herein, and that Plaintiff has judgment against

Defendants, jointly and severally, for actual damages above the jurisdictional minimum of the

Court, exemplary damages, pre-judgment interest, post=judgment interest, costs of court,




                                                    19
             Case 5:20-cv-00989 Document 1 Filed 08/22/20 Page 20 of 20




attorney’s fees and expenses and all other relief to which Plaintiff is justly entitled, at law, or in

equity.

          DATE: August 22, 2020                       Respectfully Submitted,

                                                        By: /s/ Martin Golando

                                                        The Law Office of Martin Golando, PLLC
                                                        Texas Bar No. 24059153
                                                        405 N. St. Mary’s, Suite 700
                                                        San Antonio, Texas 78205
                                                        Office: (210) 892-8543
                                                        Email: martin.golando@gmail.com

                                                        Attorney for Plaintiff




                                                 20
